Citation Nr: 1045077	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  10-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the Claimant is legal entitled to the one-time payment 
from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Claimant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Claimant served on active duty from October 1941 to August 
1942 and from May 16, 1946, to May 23, 1946.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision in May 2009 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

It has been adjudicated and affirmed by the Board of Veterans' 
Appeals that the Claimant by rendering assistance to an enemy of 
the United States forfeited all accrued or future gratuitous 
benefits under laws administrated by VA, including the one-time 
payment from the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The Claimant is not legally entitled to the one-time payment from 
the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 
501(a), 6104(a) (West 2002); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 
C.F.R. §§ 3.203, 3.902 (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The Claimant seeks the one-time payment from the Filipino 
Veterans Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009), which is administered by VA. 

In order to qualify for the one-time payment, there must be 
affirmative evidence that the claimant is a "veteran" for the 
purpose of benefits administered by VA, which requires that the 
claimant have qualifying military service.

In Section 1002(d) of the statute, an eligible person has 
qualifying service if he served before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States, including among such military 
forces organized guerrilla forces; and was discharged or released 
from service under conditions other than dishonorable.


Any person shown by evidence satisfactory to the Secretary to be 
guilty of rendering assistance to an enemy of the United States 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by the Secretary.  38 U.S.C.A. § 6104(a); 38 
C.F.R. § 3.902.  

Analysis

The present appeal stems from the Claimant's application in 
February 2009 for the one-time payment from the Filipino Veterans 
Equity Compensation Fund.  In May 2009, the Claimant was notified 
that his claim was denied due to his forfeiture of VA benefits.  

In July 2005, in a decision of the VA Compensation and Pension 
Service, it was determined that the forfeiture of the Veteran's 
VA benefits was proper based on aiding an enemy.  In a decision 
in September 2008, the Board upheld the decision that the Veteran 
rendered assistance to an enemy of the United States, and thereby 
forfeited all accrued or future gratuitous benefits under laws 
administrated by VA.  

Whether the Claimant had qualifying service or not, the Claimant 
is not legally entitled to the one-time payment from the Filipino 
Veterans Equity Compensation Fund, which is administered by VA, 
because he has forfeited all accrued or future gratuitous 
benefits under laws administered by VA.  

As the law is dispositive, the claim must be denied because of 
the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

      (The Order follows on the next page.). 










ORDER

The Veteran is not legally entitled to the one-time payment from 
the Filipino Veterans Equity Compensation fund and the appeal is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


